17-2522
     Singh v. Barr
                                                                                   BIA
                                                                             Laforest, IJ
                                                                           A205 586 261

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 3rd day of December, two thousand nineteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            JOSÉ A. CABRANES,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   MANPREET SINGH,
14            Petitioner,
15
16                   v.                                          17-2522
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Jaspreet Singh, Jackson Heights,
24                                    NY.
25
26   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
27                                    Attorney General; Jeffery R.
28                                    Leist, Senior Litigation Counsel;
29                                    Colette J. Winston, Trial
30                                    Attorney, Office of Immigration
1                                Litigation, United States
2                                Department of Justice, Washington,
3                                DC.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9        Petitioner Manpreet Singh, a native and citizen of India,

10   seeks review of a July 25, 2017, decision of the BIA affirming

11   a November 8, 2016, decision of an Immigration Judge (“IJ”)

12   denying    Singh’s   application       for   asylum,   withholding   of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).    In re Manpreet Singh, No. A 205 586 261 (B.I.A. July

15   25, 2017), aff’g No. A 205 586 261 (Immig. Ct. N.Y. City Nov.

16   8, 2016).      We assume the parties’ familiarity with the

17   underlying facts and procedural history in this case.

18       Under the circumstances of this case, we have reviewed

19   both the BIA’s and IJ’s decisions.              See Yun-Zui Guan v.

20   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).            The applicable

21   standards of review are well established.                See 8 U.S.C.

22   § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76

23   (2d Cir. 2018).

24       The governing REAL ID Act credibility standard provides

25   as follows:
                                        2
 1       Considering the totality of the circumstances, and
 2       all relevant factors, a trier of fact may base a
 3       credibility determination on the demeanor, candor,
 4       or responsiveness of the applicant or witness, . .
 5       . the consistency between the applicant’s or
 6       witness’s written and oral statements . . . , the
 7       internal consistency of each such statement, the
 8       consistency of such statements with other evidence
 9       of record . . . , and any inaccuracies or falsehoods
10       in such statements, . . . or any other relevant
11       factor.
12
13   8 U.S.C. § 1158(b)(1)(B)(iii).   “We defer . . . to an IJ’s

14   credibility determination unless . . . it is plain that no

15   reasonable fact-finder could make such an adverse

16   credibility ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162,

17   167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d at 76.

18   Substantial evidence supports the agency’s adverse

19   credibility determination.

20       The multiple inconsistencies among Singh’s statements

21   and documentary evidence provide substantial evidence for the

22   adverse credibility determination.   First, Singh’s testimony

23   was internally inconsistent and inconsistent with his asylum

24   application regarding whether he or his father reported a May

25   2012 incident to the police.     The IJ was not required to

26   credit Singh’s explanation that he was confused about the

27   dates.   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

28   2005) (“A petitioner must do more than offer a plausible

29   explanation for his inconsistent statements to secure relief;
                                   3
1    he must demonstrate that a reasonable fact-finder would be

2    compelled to credit his testimony.” (internal quotation marks

3    and citations omitted)).

4          Second,    there    were        discrepancies         between     Singh’s

5    testimony and a letter from a clinic regarding his treatment

6    in June 2012 and how long he was hospitalized and whether he

7    had broken bones.        The IJ could reasonably expect that the

8    letter would specify broken bones and not a generic “injury.”

9    See   Hong   Fei   Gao,    891    F.3d        at    78-79    (“in     assessing

10   the probative value of the omission of certain facts, an IJ

11   should consider whether those facts are ones that a credible

12   petitioner would reasonably have been expected to disclose

13   under the relevant circumstances”).                  Singh’s response that

14   he    received     stiches       on     his        finger    added      further

15   inconsistency.

16         Third, Singh was inconsistent about injuries following a

17   second beating because again a clinic letter did not specify

18   that Singh had broken bones and did not confirm Singh’s

19   allegation that he was hospitalized for five days.                          The

20   agency was not required to credit Singh’s explanation that

21   the local doctor made a mistake or that Singh’s reference to

22   a “broken” leg meant torn muscles, as Singh testified that

23   the doctor took an x-ray and saw a fracture.                 See Majidi, 430
                                   4
1    F.3d at 80.

2        Fourth, Singh’s testimony was internally inconsistent

3    regarding the timeline of events.    Singh testified that he

4    went to live with his aunt in May 2012.     However, he also

5    testified that while he was staying with his aunt, Congress

6    Party members spotted him at a rally in March 2012.       Fifth

7    and relatedly, Singh’s testimony was internally inconsistent

8    regarding the location of a rally.       The agency was not

9    required to credit Singh’s explanation that he made a mistake

10   regarding the location because he was scared and confused, as

11   Singh did not explain why he was confused. See id.

12       Sixth, we defer to the IJ’s demeanor finding, which

13   bolsters the adverse credibility determination.    See Jin Chen

14   v. U.S. Dep’t of Justice, 426 F.3d 104, 113 (2d Cir. 2005)

15   (deferring to demeanor finding “in recognition of the fact

16   that the IJ’s ability to observe the witness’s demeanor places

17   her in the best position to evaluate whether apparent problems

18   in the witness’s testimony suggest a lack of credibility or,

19   rather, can be attributed to an innocent cause such as

20   difficulty understanding the question.”).         Moreover, the

21   record reflects that Singh gave non-responsive answers and

22   did not respond to certain questions.

23       Finally, the agency reasonably concluded that Singh’s
                                 5
1    documentary evidence did not rehabilitate his credibility.

2    See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

3    (“An applicant’s failure to corroborate his . . . testimony

4    may bear on credibility, because the absence of corroboration

5    in     general    makes   an   applicant    unable      to   rehabilitate

6    testimony that has already been called into question”).                As

7    discussed previously, the clinic letters were inconsistent

8    with    Singh’s    testimony.       The    IJ    also   reasonably   gave

9    diminished weight to affidavits prepared by individuals in

10   India who were not available for cross-examination.              See Y.C.

11   v. Holder, 741 F.3d 324, 332, 334 (2d Cir. 2013) (holding

12   that “[w]e generally defer to the agency’s evaluation of the

13   weight to be afforded an applicant’s documentary evidence”

14   and deferring to IJ’s decision not to credit letter from

15   spouse in China); Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec.

16   209, 215 (BIA 2010) (giving diminished weight to letters from

17   relatives because they were from interested witnesses not

18   subject to cross-examination), rev’d on other grounds by Hui

19   Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).

20          Given the demeanor finding and the inconsistencies among

21   Singh’s testimony, application, and documentary evidence,

22   substantial       evidence     supports    the    adverse    credibility

23   determination.       See 8 U.S.C. S 1158(b)(1)(B)(iii); Xiu Xia
                                      6
1    Lin, 534 F.3d at 167.       Because Singh’s claims were all based

2    on   the   same   factual   predicate,     the   adverse   credibility

3    determination     is   dispositive    of   asylum,   withholding   of

4    removal, and CAT relief.      See Paul v. Gonzales, 444 F.3d 148,

5    156-57 (2d Cir. 2006).

6         For the foregoing reasons, the petition for review is

7    DENIED.    As we have completed our review, any stay of removal

8    that the Court previously granted in this petition is VACATED,

9    and any pending motion for a stay of removal in this petition

10   is DISMISSED as moot.       Any pending request for oral argument

11   in this petition is DENIED in accordance with Federal Rule of

12   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

13   34.1(b).

14                                   FOR THE COURT:
15                                   Catherine O’Hagan Wolfe,
16                                   Clerk of Court
17




                                       7